FILED
                             NOT FOR PUBLICATION                           MAR 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN ESPINOZA HERRERA,                           No. 09-70966

               Petitioner,                       Agency No. A074-425-639

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Juan Espinoza Herrera, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001).

We deny the petition for review.

      Substantial evidence supports the agency’s determination that Espinoza

Herrera provided false testimony for the purpose of obtaining an immigration

benefit, thereby rendering him unable to establish the requisite good moral

character required for cancellation of removal. See 8 U.S.C. §§ 1101(f)(6),

1229b(b)(1)(B); see also Ramos, 246 F.3d at 1266.

      PETITION FOR REVIEW DENIED.




                                         2                                    09-70966